    Case 1:19-cv-00024-JRH-BKE Document 14 Filed 04/24/20 Page 1 of 2


                                                                       U.S.OibT!<lCTCOURl
               IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                             AUGUSTA DiV.
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION
                                                                      20APR2i4 AM{|:57

TAMMY BONAM,                                                         CLERK
                                        •k


                                        k
     Plaintiff,
                                        k

                                        k
            V.                                      CV 119-024
                                        k


                                        k
ANDREW M. SAUL, Commissioner
                                        k
of Social Security,
                                        k


                                        k
     Defendant.




                                   ORDER




     Before the Court is Defendant's motion for entry of judgment,

reversal,      and   remand   pursuant to     sentence   four   of    42     U.S.C.

§ 405(g).      (Doc. 13.)       Defendant asks the Court to reverse and

remand   for     "further     consideration   and   administrative      action."

(Br. Supp. Mot. to Remand, Doc. 13-1, at 1.)

     Under 42 U.S.C. § 405(g), a district court can remand a case

to the Social Security Commissioner "by two methods, which are

commonly denominated ^sentence four remands' and ^sentence six

remands.'" Ingram v. Comm'r of Social Sec. Admin., 496 F.3d 1253,

1261 (11th Cir. 2007).           Sentence four grants the district court

"power to enter, upon the pleadings and transcript of the record,

a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing."           42 U.S.C. § 405(g).      Therefore, under
      Case 1:19-cv-00024-JRH-BKE Document 14 Filed 04/24/20 Page 2 of 2



sentence four, a court has discretion to remand, but it must enter

a     final     judgment      reversing,     modifying,      or     affirming   the

Commissioner's decision.            Melkonyan v. Sullivan, 501 U.S. 89, 99-

102 (1991).


       Pursuant to Local Rule 7.1(b), Defendant certifies that the

present motion is unopposed.             (Br. Supp. Mot. to Remand, at 2.)

Upon due consideration, the Court GRANTS Defendant's motion for

entry of judgment, reversal, and remand (Doc. 13) and REVERSES the

decision of the Commissioner of Social Security.                  The Court DIRECTS

the    Clerk    to   REMAND   the   cause   to   the   Commissioner    for   further


consideration.        On remand:


       [T]he Commissioner will consider whether to use a higher
       age category, obtain supplemental evidence from a
       vocational expert, identify and resolve any conflicts
       between   the   vocational   expert's   testimony  and
       information in the Dictionary of Occupational Titles,
       offer the Plaintiff the opportunity for a new hearing,
       and take any other action deemed necessary.

(Br. Supp. Mot. to Remand, at 1-2.)               The Clerk is further directed

to ENTER a separate judgment consistent with this Order pursuant

to    Federal    Rule   of    Civil   Procedure     58,   TERMINATE    all   pending

motions and deadlines, and CLOSE this case.

        ORDER ENTERED at Augusta, Georgia, this                          of April,

2020.




                                                                      riEF JUDGE
                                                 UNITEp/STATES DISTRICT COURT
                                                    :1lERN DISTRICT OF GEORGIA
